 

Exhibit 10.2
 
[SuccessFactors, Inc. Letterhead]
 
April 21, 2010
 
Hillary Smith
[Address]
[Address]
 
Dear Hillary:
 
On behalf of SuccessFactors, Inc. (the “Company”), I am pleased to offer you
employment with the Company on the terms set forth below.
1.
Position. You will start in a position as a General Counsel, reporting to me,
Lars Dalgaard, President and CEO. You will work out of our office in San Mateo,
CA. By signing this letter, you confirm with the company that you are under no
contractual or other legal obligations that would prohibit you from performing
your duties with the Company.     

 
2.
Compensation. You will be paid semi-monthly wages of $11,041.67 which is
equivalent to $265,000 on an annualized basis, less payroll deductions and all
required withholdings. You will be paid your salary in accordance with the
Company's regular payroll policy. The Company may modify compensation from time
to time as it deems necessary. You will be eligible for a 60% annual performance
bonus upon reaching certain mutually established goals set by you and the
Company.

 
3.
Equity.  We will recommend to the Board of Directors (the “Board”) of the
Company that, at the next Board meeting after your commencement date, you be
granted (i) a stock option (the “Option”) entitling you to purchase up to 65,000
(SIXTY FIVE THOUSAND) shares of Common Stock of the Company at the closing price
of such common stock on the Nasdaq Stock Market on the date of grant; and 65,000
(SIXTY FIVE THOUSAND) restricted stock units (the “RSUs”).  Subject to Board
approval, the shares subject to the Option shall vest over four years, with 25%
becoming vested after you complete one year of continuous full-time service with
the Company and one forty-eighth (1/48th) of the shares subject to the Option
vesting after each month of your continuous full-time service thereafter. 
Subject to Board approval, the shares subject to the RSUs shall vest over four
years, with 25% becoming vested after you complete one year of continuous
full-time service with the Company from the date of grant and 25% vesting after
each year of your continuous full-time service thereafter.  Your Options and
RSUs shall be subject to the terms and conditions of the Company's 2007 Equity
Incentive Plan and grant agreement, which will be provided after the Board
approves your grant.  Termination of employment will result in the loss of
unvested rights.  You are responsible for all taxes associated with the receipt
or exercise of the Option or RSUs, or the sale of shares after exercise.  In the
case of RSUs, shares will be withheld to satisfy withholding or other applicable
taxes.

 
4.
Benefits. You will also be entitled to receive the standard employee benefits
made available by the Company to its employees of your same level to the full
extent of your eligibility including, medical, dental and vision insurance.
During your employment, you shall be permitted, to the extent eligible, to
participate in the Company's Flexible Spending Account plan and 401(k) plan or
any other similar benefit plan of the Company that is available to employees
generally. Participation in any such plans shall be consistent with your rate of
compensation to the extent that compensation is a determinative factor with
respect to coverage under any such plan. Details about these benefits plans are
available for your review. Company may modify compensation and benefits from
time to time as it deems necessary.

 
5.
Compliance with Company's Policies and Procedures. As a Company employee, you
will be expected to abide by the Company's policies and procedures and
acknowledge in writing that you have read and agree to abide by the Company's
Employee Handbook. Your acceptance of this offer and commencement of employment
with the Company is contingent upon the execution of the Company's Proprietary
Information and Inventions Agreement, a copy of which is enclosed for your
review and execution prior to or on your Start Date.

 

 

--------------------------------------------------------------------------------

 

6.
Employment Relationship. Your employment with the Company will be “at will”,
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. Any contrary verbal, written or
implied representations which may have been made to you are superseded by this
written offer. This is the full and complete agreement between you and the
Company with respect to the subject matters herein. Although your job duties,
title, compensation and benefits, as well as the Company's personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company's Chief Executive Officer.

 
7.
Dispute Resolution Procedure. As a condition of employment with the Company, you
will be required to sign and abide by the terms of the Company's dispute
resolution procedure, which is incorporated into this offer letter by reference
and found in the Company's Proprietary Information and Inventions Agreement.

 
8.
Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 
This letter, together with the Proprietary Information and Inventions Agreement,
sets forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Company and by
you.
We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company's offer, please
sign, initial and date this letter provided below and return it via confidential
fax: [Fax Number] to SuccessFactors Talent Enablement Coordinator, ______, along
with a signed, initialed and dated copy of the Proprietary Information and
Inventions Agreement.
This offer expires at the close of business, April 26th, 2010. In addition, this
offer is contingent on the results of reference and background checks.
Very truly yours,
 
_/s/ Lars Dalgaard_____________________
Lars Dalgaard
SuccessFactors, Inc.
 
ACCEPTED AND AGREED:
 
Hillary Smith
 
/s/ Hillary Smith    
Signature
 
April 25, 2010    
Date
 
5/17/2010    
Anticipated Start Date
 
Attachment: Proprietary Information and Inventions Agreement
 
 

 